Title: To George Washington from Thomas Stone, 16 January 1776
From: Stone, Thomas
To: Washington, George



Sir:
Annapolis: Jan. 16th 1776

I am much obliged by your Civility and Politeness to Mr Polk. After many Disappointments I got the Deed from Mr Adams & his Sisters to You executed, in the Begining of last Month: & desired your Friend Doctr Craik to have it recorded and the Original sent to Mr Lund Washington. The Delay in this Affair was not, I am inclined to believe, owing to any Disinclination in Mr Adams to do what was right, but was occasioned by accidental Circumstances. I was much ⟨illegible⟩ed at hearing he had destroyed much Timber on the Land after he had engaged

to sell it to You, but on Inquiry I found very little foundation for the Information I had received; And that it arose from his having worked up some Trees fell before the Agreement with You into Staves—He has now entered into the Service of this Province as a Leiutenant—Mr Chase does not remember any Letter in favour of Doctr Wilkerson to You—Capt. Price of one of the Maryland Rifle Companies under your Command is appointed Majr in a Battalion raised in this Province. We have this day ordered three Companies to march to the Eastern shore Counties of Virginia to assist the Inhabitants in repelling any Attack made by Dunmore, who seems determined to extend the Calamities of War to every defenceless place within his Compass. I most sincerely wish You Health And that your virtuous Endeavours may be crowned with Success & Glory—I am Yr most Obt very humble Sert

T: Stone

